                                                                           Case 4:20-cv-00901-YGR Document 44 Filed 04/27/20 Page 1 of 6




                                                                 1

                                                                 2

                                                                 3

                                                                 4                                       UNITED STATES DISTRICT COURT

                                                                 5                                     NORTHERN DISTRICT OF CALIFORNIA

                                                                 6

                                                                 7    BP PRODUCTS NORTH AMERICA, INC.,                     Case No.: 20-CV-901 YGR
                                                                 8                 Plaintiff,                              ORDER DENYING PRELIMINARY INJUNCTION;
                                                                                                                           GRANTING IN PART AND DENYING IN PART
                                                                 9           vs.                                           MOTION TO DISMISS COUNTERCLAIM; AND
                                                                                                                           ADVANCING CASE MANAGEMENT
                                                                 10   GRAND PETROLEUM, et al.                              CONFERENCE
                                                                 11                Defendants.                             DKT. NOS. 20, 39
                                                                 12
                                                                             Presently pending before the Court are the motions of plaintiff BP Products North America,
                               Northern District of California
United States District Court




                                                                 13
                                                                      Inc. (“BP”) for preliminary injunctive relief (Dkt. No. 20) and to dismiss claims 1, 2, 3, and 5 of the
                                                                 14
                                                                      Counterclaim in this action (Dkt. No. 39). The Court has thoroughly reviewed the papers, pleadings,
                                                                 15
                                                                      and admissible evidence filed in support of and in opposition to the motions and ORDERS as follows:
                                                                 16

                                                                 17
                                                                      I.     PRELIMINARY INJUNCTION
                                                                             BP’s motion for a preliminary injunction is DENIED. BP has not established a likelihood of
                                                                 18

                                                                 19
                                                                      success on the merits of its claim that it is entitled to injunctive relief because it lawfully terminated
                                                                      its franchise agreements with defendants.
                                                                 20

                                                                 21
                                                                             The burden is on BP to establish a likelihood of success on the merits of its. See Winter v.

                                                                 22
                                                                      Natural Resources Defense Council, Inc., 555 U.S. 7, 20 (2008); see also 15 U.S.C. § 2805(b)(2), (c)

                                                                 23
                                                                      [preliminary injunction should be granted if franchisee shows termination and “sufficiently serious

                                                                 24
                                                                      questions going to the merits to make such questions a fair ground for litigation” and court finds
                                                                      hardships favor franchisee]; 15 U.S.C. § 2805 [burden on franchisor to establish termination was
                                                                 25

                                                                 26
                                                                      permitted by section 2802]. The record before the Court and the arguments of defendants raise

                                                                 27
                                                                      serious factual and legal questions going to the merits of BP’s claim that it lawfully terminated the

                                                                 28
                                                                      franchise agreements with defendants (hereinafter, collectively, “Grand”).
                                                                          Case 4:20-cv-00901-YGR Document 44 Filed 04/27/20 Page 2 of 6




                                                                 1             Grand contends that the BP’s termination of the franchise agreements was not permitted under
                                                                 2    the Petroleum Marketing Practices Act (PMPA), 15 U.S.C. §2801 et seq., and the California
                                                                 3    Franchise Relations Act (CFRA), Cal. Bus & Prof. Code § 22020. Grand argues that BP’s imposition
                                                                 4    of the Luminate and MOJO A marketing programs, which required Grand to incur significant
                                                                 5    expenses for new lighting, fixtures, and signage, was a unilaterally imposed, material modification of
                                                                 6    the franchise agreements, made contrary to the governing California law.
                                                                 7             The PMPA is remedial legislation which is construed liberally to effectuate its purpose of
                                                                 8    protecting franchisees. Khorenian v. Union Oil Co., 761 F.2d 533, 535 (9th Circ.1985). The PMPA
                                                                 9    prohibits termination of a franchise between a petroleum distributor and petroleum retailer, as here,
                                                                 10   unless the franchisor complies with both:(1) the notification requirements in section 2804; and (2) the
                                                                 11   termination grounds and timing requirements set forth in section 2802(b)(2). Grounds for
                                                                 12   termination, as relevant here, include: (1) failure to comply with provisions in the franchise agreement
                                                                 13   that are “reasonable and of material significance;” and (2) failure to make “good faith efforts” to carry
                               Northern District of California
United States District Court




                                                                 14   out other provisions of the franchise. 15 U.S.C. § 2802(b)(2)(A), (B).1
                                                                 15            The CFRA requires “good cause” for termination of a franchise agreement. Cal. Bus. & Prof.
                                                                 16   Code § 20020. Good cause includes certain grounds for immediate termination, set forth in section
                                                                 17   20021 (such as bankruptcy, abandonment, mutual agreement, or repeated noncompliance), and a more
                                                                 18   general provision of failure to comply substantially “with the lawful requirements imposed upon the
                                                                 19   franchisee by the franchise agreement” and an opportunity to cure. Cal. Bus. & Prof. §§ 20020,
                                                                 20   20021.
                                                                 21            1
                                                                                 Section 2802(b) also requires that the franchisor must notify the franchisee of the purported
                                                                 22   failures within a specified, limited time period, or else lose the right to base a termination on that
                                                                      failure. See 15 U.S.C. § 2802(b)(2)(A) (“if the franchisor first acquired actual or constructive
                                                                 23   knowledge of such failure-- (i) not more than 120 days prior to the date on which notification of
                                                                      termination or nonrenewal is given, if notification is given pursuant to section 2804(a) of this title; or
                                                                 24
                                                                      (ii) not more than 60 days prior to the date on which notification of termination or nonrenewal is
                                                                 25   given, if less than 90 days notification is given pursuant to section 2804(b)(1) of this title.”) 15
                                                                      U.S.C. § 2802(b)(2)(B) (“(i) the franchisee was apprised by the franchisor in writing of such failure
                                                                 26   and was afforded a reasonable opportunity to exert good faith efforts to carry out such provisions; and
                                                                 27
                                                                      (ii) such failure thereafter continued within the period which began not more than 180 days before the
                                                                      date notification of termination or nonrenewal was given pursuant to section 2804 of this title.”) The
                                                                 28   Court notes that, although the parties have not addressed the timing considerations in section
                                                                      2802(b)(2), the record indicates that they may undermine the merits of BP’s claim as well.

                                                                                                                          2
                                                                          Case 4:20-cv-00901-YGR Document 44 Filed 04/27/20 Page 3 of 6




                                                                 1           Grand argues that the terminations were not permitted under either statute because BP’s
                                                                 2    grounds for termination were Grand’s alleged failure to comply with the requirements of the MOJO A
                                                                 3    and Luminate marketing programs. Grand contends that those programs imposed significant costs on
                                                                 4    Grand for new signage, fixtures and lighting, and were material modifications of their franchise
                                                                 5    agreements. Grand argues that these requirements were imposed unlawfully since BP made these
                                                                 6    material modifications without first providing the disclosures required by the California Franchise
                                                                 7    Investment Law (CFIL), Cal. Corp. Code § 31101, 31125.
                                                                 8           BP does not dispute that it never made a CFIL disclosure regarding the MOJO A and
                                                                 9    Luminate programs and their costs. Instead, BP argues that the franchise agreements already gave BP
                                                                 10   discretion to impose such requirements at franchisees’ expense, and thus could not be a modification
                                                                 11   of the agreement.
                                                                 12          Grand raises a significant issue as to whether the imposition of these programs and their costs
                                                                 13   on Grand, contrary to BP’s original CFIL-disclosure statement, would constitute a material
                               Northern District of California
United States District Court




                                                                 14   modification and thus require a disclosure under the CFIL before BP could enforce compliance. The
                                                                 15   CFIL closely regulates the manner in which franchisors can impose new requirements on franchisees,
                                                                 16   requiring disclosures in all but a few situations, even with respect to petroleum distributors. See Cal.
                                                                 17   Corp. §§ 31101(c)(1), (2); 31104, 31125(c), (d). Section 31101(c)(1) requires that a franchisor
                                                                 18   provide to prospective franchisees a disclosure providing a number of specific pieces of information,
                                                                 19   including:
                                                                 20          A statement as to whether, by the terms of the franchise agreement or by other
                                                                             device or practice, the franchisee or subfranchisor is required to purchase from the
                                                                 21          franchisor or his or her designee services, supplies, products, fixtures, or other
                                                                             goods relating to the establishment or operation of the franchise business, together
                                                                 22
                                                                             with a description thereof.
                                                                 23   Cal. Corp. Code 31101(c)(1)(I). Further, section 31101(c)(2) requires disclosure of any material
                                                                 24   modifications of an existing franchise and provides that such modifications are not binding if not
                                                                 25   made in compliance with the statute. See Dollar Sys., Inc. v. Avcar Leasing Sys., Inc., 673 F. Supp.
                                                                 26   1493, 1502 (C.D. Cal. 1987), aff'd in part, remanded in part, 890 F.2d 165 (9th Cir. 1989) (sale of
                                                                 27   franchise could be rescinded by franchisee where franchisor failed to comply with the disclosure
                                                                 28   provisions in the CFIL, regardless of franchisee’s default). While the CFIL does not define the term


                                                                                                                          3
                                                                          Case 4:20-cv-00901-YGR Document 44 Filed 04/27/20 Page 4 of 6




                                                                 1    “material modification,” section 31125(d) indicates its bounds, excepting from liability a modification
                                                                 2    that “does not substantially and adversely impact the franchisee’s rights, benefits, privileges, duties,
                                                                 3    obligations, or responsibilities under the franchise agreement.”
                                                                 4           BP sidesteps the fact that the disclosure of material terms it made to Grand expressly stated
                                                                 5    that franchisees would not be required to pay BP or its designees the costs of purchasing “services,
                                                                 6    supplies, products, fixtures or other goods” aside from gasoline. BP provided Grand a document at
                                                                 7    the initial sale of the franchise agreement entitled “BP West Coast Products LLC Information
                                                                 8    Disclosure Pursuant to California Corporations Code Section 31101,” which stated in relevant part:
                                                                 9           Franchisee is not required by agreement or by other devise or practices to
                                                                             purchase from Franchisor or a designee of Franchisor any services, supplies,
                                                                 10          products, fixtures or other goods relating to establishment or operation of the
                                                                             franchise business, except for ARCO branded motor vehicle fuels and other ARCO
                                                                 11
                                                                             branded petroleum products in accordance with the attached agreements. From time
                                                                 12          to time, Franchisor may offer Franchisee other services, supplies, products,
                                                                             fixtures or other goods relating to the operation of the franchise, including, but not
                                                                 13          limited, to point-of-sale equipment and advertising material which Franchisee
                               Northern District of California




                                                                             may, but is not required to purchase from [BP] or a designee of [BP].
United States District Court




                                                                 14
                                                                      (Lemons Reply Decl. Exh. 1, 2, emphasis supplied.)
                                                                 15
                                                                             Thus, BP’s Section 31101 disclosure is at odds with the terms of the franchise agreements on
                                                                 16
                                                                      which it now relies. BP’s contract-based argument about the meaning of “modification” does not
                                                                 17
                                                                      allow it to avoid the requirements of the CFIL with respect to “material modifications” under the
                                                                 18
                                                                      meaning in that statute.
                                                                 19
                                                                             The district court decision on which BP relies heavily for its “no-modification” argument is
                                                                 20
                                                                      distinguishable, since that case did not concern a situation where the statutory disclosure was at odds
                                                                 21
                                                                      with the material term at issue. Cf. ConocoPhillips Co. Serv. Station Rent Contract Litig., No. M:09-
                                                                 22
                                                                      CV-02040 RMW, 2011 WL 1399783, at *1 (N.D. Cal. Apr. 13, 2011)
                                                                 23
                                                                             BP further contends that Grand’s CFIL argument is time-barred under Cal. Corp. Code
                                                                 24
                                                                      31303.2 First, the statute of limitations does not bar a defense of illegality. Styne v. Stevens, 26
                                                                 25
                                                                             2
                                                                                Cal. Corp. Code § 31303 provides: “No action shall be maintained to enforce any liability
                                                                 26   created under Section 31300 unless brought before the expiration of four years after the act or
                                                                 27
                                                                      transaction constituting the violation, the expiration of one year after the discovery by the plaintiff of
                                                                      the fact constituting the violation, or 90 days after delivery to the franchisee of a written notice
                                                                 28   disclosing any violation of Section 31110 or 31200, which notice shall be approved as to form by the
                                                                      commissioner, whichever shall first expire.”

                                                                                                                           4
                                                                            Case 4:20-cv-00901-YGR Document 44 Filed 04/27/20 Page 5 of 6




                                                                 1    Cal.4th 42, 47 (2001). Second, there are factual issues that cannot be resolved on this motion as to
                                                                 2    whether Grand “discovered the fact constituting the violation” more than one year before it raised the
                                                                 3    defense here.
                                                                 4    II.     MOTION TO DISMISS COUNTERCLAIM
                                                                 5            The motion of BP to dismiss claims 1, 2, 3 and 5 of Grand’s Counterclaim is GRANTED IN
                                                                 6    PART AND DENIED IN PART.
                                                                 7            A.      Statute of Limitations
                                                                 8            BP moves to dismiss claims 1, 2, and 3 on grounds of untimeliness. The Court DENIES the
                                                                 9    motion. With respect to the second claim, Grand alleges a contract-based wrongful termination claim
                                                                 10   and any triggering date would be well within the four-year limitation for such a claim. See JRS Prod.,
                                                                 11   Inc. v. Matsushita Elec. Corp. of Am., 115 Cal. App. 4th 168, 174 (2004) (franchisee may seek any
                                                                 12   common law or statutory remedy for wrongful termination of franchise in violation of CFRA).
                                                                 13           With respect to the first and third claims, to the extent the limitations period would apply to
                               Northern District of California
United States District Court




                                                                 14   declaratory relief claims raised in defense to a purportedly lawful franchise termination, there
                                                                 15   nevertheless appear to be factual issues as to the triggering violation. People v. SpeeDee Oil Change
                                                                 16   Sys., Inc., 95 Cal. App. 4th 709, 710 (2002), cited by BP is distinguishable, as the court decided the
                                                                 17   statute of limitations issues post-trial and based on the longer four-year limitation in section 31303.
                                                                 18   The statute of limitations issue as to these two claims cannot be resolved on the pleadings.
                                                                 19           Based on the foregoing, the motion to dismiss on grounds of untimeliness is DENIED.
                                                                 20           B.      “Material Modification”
                                                                 21           BP also moves to dismiss claims 1, 2, and 3 on the grounds that imposing and enforcing
                                                                 22   compliance with the MOJO A and Luminate programs does not constitute a “material modification”
                                                                 23   of the franchise agreement for purposes of the CFIL. For the reasons state above, the Court finds the
                                                                 24   “material modification” sufficiently alleged to avoid dismissal as a matter of law. Sections 31101(c),
                                                                 25   31104, and 31125(c) and (d) suggest that the CFIL would require disclosure of the modification of a
                                                                 26   term which was stated in a prior disclosure and such change would substantially impact a franchisee’s
                                                                 27   obligations and responsibilities under the franchise. Thus, the motion to dismiss on these grounds is
                                                                 28   DENIED.


                                                                                                                          5
                                                                             Case 4:20-cv-00901-YGR Document 44 Filed 04/27/20 Page 6 of 6




                                                                 1             C.     Claim Preclusion
                                                                 2             As to the Fifth Cause of Action, the motion to dismiss is GRANTED. The claim is precluded
                                                                 3    by the prior litigation. Grand argues in opposition that the claim does not implicate this Court’s prior
                                                                 4    summary judgment ruling finding the land use restrictions not subject to challenge under California
                                                                 5    Business & Professions Code section 16600 (now on appeal) but is aimed at the harmful effects of
                                                                 6    permitted an unlawful termination of a franchise under the CFIL and PMPA while enforcing the land
                                                                 7    use restrictions. However, the plain allegations of the Counterclaim are that “use restrictions are
                                                                 8    unlawful restraints on competition,” the prior litigation made a contrary determination, and this Court
                                                                 9    should stay the claim within action pending appeal of the underlying action and two authorities on
                                                                 10   which the Court relied. (Counterclaim at ¶¶ 59-61.) There could not be a clearer example of a claim
                                                                 11   being precluded by prior litigation. Whatever other procedural avenues may be open to Grand with
                                                                 12   respect to the matters on appeal and their effects on this litigation, the fifth claim for declaratory relief
                                                                 13   as alleged in the Counterclaim is not permitted. Should this Court’s prior judgment be reversed, the
                               Northern District of California
United States District Court




                                                                 14   Court can address the matter in light of the changed context.
                                                                 15   III.     CONCLUSION
                                                                 16            For the reasons stated herein,
                                                                 17            (1) the motion for preliminary injunction is DENIED;
                                                                 18            (2) the motion to dismiss the Counterclaim is GRANTED only as to the Fifth Claim for
                                                                 19   declaratory relief. As amendment of that claim would be futile, dismissal of the Fifth Claim is
                                                                 20   WITHOUT LEAVE TO AMEND. The motion to dismiss the counterclaim is otherwise DENIED.
                                                                 21            BP shall file its answer to the Counterclaim within 21 days of the date of this Order.
                                                                 22            The case management conference in this matter, currently set for July 13, 2020, is ADVANCED
                                                                 23
                                                                      to June 1, 2020, on the Court’s 2:00 p.m. case management calendar.
                                                                 24
                                                                               IT IS SO ORDERED.
                                                                 25
                                                                      Dated: April 27, 2020
                                                                 26                                                         ____________________________________
                                                                                                                                  YVONNE GONZALEZ ROGERS
                                                                 27                                                          UNITED STATES DISTRICT COURT JUDGE
                                                                 28



                                                                                                                            6
